IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARCUS FENNELL : CIVIL ACTION
v. : NO. 18-4870
CHARLES HORVATH, et al.
MEMORANDUM
KEARNEY, J. May 3, 2019

A pro se pretrial detainee in custody at Northampton County Prison challenging prison
conditions and treatment by Prison agents is initially entitled to timely sue anyone and everyone
who he thinks caused him harm if he has a good faith basis for his facts. But he needs to plead
facts giving rise to constitutional claims as to each person he chose to sue. lf he cannot do so, We
dismiss those persons. We also cannot proceed into discovery on his constitutional claims Which
are not recognized in the law. After studying the pretrial detainee’s pro se claims against several
Northampton County Prison agents, We partially grant the prison agents’ motion to dismiss claims
Which are either not plead or not recognized under the Law. We Will proceed into discovery on

the remaining claims relating to specific harms allegedly caused by identified Prison agents.

I. Alleged facts.

JaMarcus Fennell pro se sues several Northampton County Prison officials for violating
his constitutional rights as a pretrial detainee: Warden David Penchishen; Deputy Warden Mark
Bartholomewl; Treatment Coordinator Thomas Herstichz; and Hearing Examiner John Harman3;

Deputy Warden Bartholomew, Coordinator Herstich, and Examiner Harman hold disciplinary

hearings for prisoner misconduct.4 He also sues Charles Horvath as an officer with the lntemal
Affairs department at the Prison.5

He also sues Officers Colarusso, Shultz, Parsons, Santiago, Kozma, Walker, Patterson,
Santos, Castro, Giazono, and Wagner who work as correctional officers at the Prison.6 He also
sues Lieutenants Heinrich, Cruz, Rinker, Chlewboski, and Warning, and Captains Collins and
Werley.7

Officer Horvath ’s August 13, 2018 interrogation

On August 13, 2018, Officer Horvath brought Mr. Fennell into an interrogation room at
the Prison.8 Officer Horvath told Mr. Fennell he listened to his phone calls and accused Mr.
Fennell of “illegal dealin,gs.”9 Mr. Fennell told Officer Horvath he had not given him his Miranda
wamings.10 Mr. Fennell also asked for an attorney and invoked his Fifth Amendment rights.1l
Officer Horvath continued questioning Mr. Fennell and threatened him and his fiancé.12 When Mr.
Fennell attempted to leave the interrogation room, Officer Horvath blocked the doorway.13 Officer
Horvath let Mr. Fennell leave after he began convulsing and having panic attacks.14 Officer
Horvath issued him a false misconduct report.15

Sometime later, Examiner Harman held a disciplinary hearing for Mr. Fermell.16 Examiner
Harman sentenced him to forty-five days of solitary confinement17 Examiner Harman told him he
could appeal the decision.18 Mr. Fennell appealed to nonparty James Kleinman who denied the
appeal without “raising any of the issues [Mr. Fennell] attempted to address.”19 Mr. Fennell then
obtained “confidential and factual information” confirming Officer Horvath, Mr. Kleinman, and
Examiner Harman conspired to give inmates excessive solitary confinement if they refused to give

incriminating information20

0fficer Colarusso’s treatment of Mr. Fennell.

Mr. Fennell alleges Officer John Colarusso abused him from August to December 2018.
On August 23, 2018, Officer Colarusso and Officer McDermott moved Mr. Fennell into the cell
of his “enemy.”21 After Mr. Fennell requested transfer, Officer Colarusso called Mr. Fennell a
“snitch” and told him “l’ll kill your family.”22 Officer Colarusso threatened to shut off Mr.
Fennell’s water after Mr. Fennell told him he needed to use the bathroom.23 Officer Colarusso also
told Mr. Fennell he would watch him urinate and placed his face on Mr. Fennell’s cell door.24 Mr.
Fennell screamed for a lieutenant25 Officer Colarusso fired a mace gun in Mr. Fennell’s direction
but he dodged the spray.26 Lieutenant Chlewboski transferred Mr. Fennell and told him Officer
Colarusso moved him “without proper authorization.”27

From August 24, 2018 through September l, 2018, Officer Colarusso threatened Mr.
Fennell and yelled “disparaging comments.”28 He called Mr. Fennell a “snitch” and asked other
inmates to assault Mr. Fennell in retaliation for telling Lieutenant Chlewboski about Officer
Colarusso’s threats.29 Officer Colarusso encouraged other inmates to call Mr. Fennell a “snitch.”30

On September l, 2018, Officers Colarusso and Giazono, and nonparty Officers
McDermott, Fry, and Bobyack searched Mr. Fennell’s cell.31 Officers Bobyack and Giazono strip
Searched Mr. Fennell.32 Mr. Fennell complained about the treatment33 Officer Colarusso issued a
false misconduct report alleging Mr. Fennell spat at guards and accused prison correctional officers
of bringing tobacco to prison.34

On September 2, 2018, Officers Colarusso and McDermott and unnamed inmates entered
Mr. Fennell’s cell.35 Mr. Fennell asked to speak with a lieutenant.36 Officer Colarusso encouraged

inmates to threaten and insult Mr. Fennell.37 Mr. Fennell asked another inmate to call someone to

report the officers’ treatment.38 Officer Colarusso ordered an inmate to call Mr. Fennell’s fiancé

and harass her.39 Officer Colarusso then hung a sheet with his fiance"s phone number on a bulletin
board and wrote “Free Whore” on it.40 Mr. Fennell told Lieutenant Rinker about the incident and
filed a grievance on September 4, 2018.41

From September 5 through 12, 2018, Officer Colarusso called Mr. Fennell a “snitch” and
offered to pay inmates to assault Mr. Fennell.42

On September l3, 2018, Officer Colarusso entered Mr. Fennell’s cell and told his cellmate
Mr. Fennell is a “snitch.”43 Officer Colarusso falsely reported Mr. Fennell for hiding medication
in his cell.44 After this incident, the prison officials placed Mr. Fennell in a suicide prevention
unit.45

On October 14 and 17, 2018, Officer Colarusso called Mr. Fennell a “snitch” and asked
inmates to assault Mr. Fennell.46 On October 18, 2018, Officer Colarusso loudly announced Mr.
Fennell “was his favorite bitch” and his “personal court reporter.”47

October 25 , 2018, Officer Colarusso denied Mr. Fennell the ability to file a grievance and
denied him a shower during a three-day jail lockdown.48 He continued threatening Mr. Fennell,
calling him a “snitch,” and asking inmates “who Wants to get paid” to assault Mr. Fennell.49 Mr.
Fennell alleges at some point, Officer Colarusso paid an inmate to attack Mr. Fennell with a knife,
resulting in a gash on his left hand.50

Mr. Fennell’s November 14, 2018 lawsuit and subsequent mistreatment.

On November 14, 2018, Mr. Fennell served Northampton County prison officials with this
lawsuit.51 On December 6, 2018, Lieutenants Cruz and Heinrich, and Officers Giazono and
Wagner strip searched Mr. Fennell in his cell.52 Officer Giazono stabbed Mr. Fennell with a

handcuff key.53 Lieutenant Heinrich told Mr. Fennell “Maybe you should just get another lawsuit

on us” and threatened him with a police dog until Mr. Fennell suffered a panic attack.54 Lieutenant

Cruz held a taser to Mr. Fennell’s head and ordered him to get on his knees and move his “penis
up and down.”55 After he refused, Lieutenant Cruz handcuffed Mr. Fennell and ordered an
unnamed nurse to move his penis “in a sexual motion.”56 Officer Wagner threatened him with
violence if he did not comply with the officers’ orders.57 These Defendants turned the heat in his
cell to ninety degrees58 As they left, Officer Giazono spit in Mr. Fennell’s food tray and told a
nonparty officer to ignore Mr. Fennell’s requests.59

Mr. Fennell complained about the December 6, 2018 incident to Captains Collins and
Werley, Lieutenants Chlewboski, Warning, and Rinker, Examiner Harman, and Warden
Penchishen.60 Mr. Fennell alleges these officials knew of the December 6, 2018 strip search and
Officer Colarusso’s abuse but did not stop it.61

On December 19, 2018, Officer Kozma threw out Mr. Fennell’s soap and hit Mr. Fennell
in the shoulder with his cell door.62 Officer Kozma also threw his possessions on the floor.63
Officer Kozma falsified a misconduct report.64

On December 2l, 2018, after Mr. Fennell asked for toilet paper and cleaning supplies,
Officer Walker told Mr. Fennell and other inmates, “You ni**as ain’t getting sh*t until second
shift so don’t ask me for sh*t.”65 Officer Walker issued him a false misconduct report.66

On January 4, 2019, upon returning to his cell after a shower, Mr. Fennell saw the words
“Colarusso Rules You” scratched into the wall.67 Mr. Fennell asked Captain Collins to investigate
the incident, but Captain Collins failed to do so.68

On January 10, 2019, Officer Patterson ordered Mr. Fennell to put on a jumper before he
used the shower.69 Mr. Fennell alleges the shower area contained black mold and, under prison
policy, inmates could wear sweatpants instead of a jumper under these conditions.70 Officer

Patterson falsified a misconduct report against Mr. Fennell to keep him in solitary confinement71

Examiner Harman, Coordinator Herstich, and Deputy Warden Bartholomew denied Mr. Fennell a
hearing for Officer Patterson’s January 10, 2019 misconduct report keeping him in solitary
confinement for ten days.72

On January 12, 2019, Officers Santos and Castro entered Mr. Fennell’s cell and shook him
awake.73 They threatened to punch Mr. Fennell and slammed his cell door when they left.74

On January 9, 2019, we dismissed in part Mr. Fennell’s initial complaint75 We allowed
Mr. Fennell’s Fifth Amendment claim against Officer Horvath to proceed.76

Mr. Fennell’s legal claims.

On January 31, 2019, Mr. Fennell filed his Amended Complaint.77 He sues Officer Horvath
for violating (1) his First Amendment rights by listening to his phone calls; (3) his Fifth
Amendment right against self-incrimination by refusing to honor his invocation of his rights during
the August l3, 2018 interrogation and retaliating against him for invoking those rights; (4) his
Sixth Amendment rights by denying him counsel during questioning on August 13, 2018; (5) his
Thirteenth Amendment right against involuntary servitude He also sues Examiner Harman for
listening to his phone calls.

He sues Officer Colarusso for violating his Eighth Amendment rights by (l) labeling him
a “snitch,” (2) harassing him, (3) spraying a mace gun at him, (4) issuing false misconduct reports,
and (5) paying an inmate to attack him. He also sues Officer Colarusso under the Ninth
Amendment for verbally abusing him.

He sues Officers Santiago, Parsons, Giazono, Wagner, and Shultz, and Lieutenants
Heinrich and Cruz under the Eighth Amendment and Thirteenth Amendment for the December 6,

2018 strip search. He also alleges these officers retaliated against him for filing his November 14,

2018 lawsuit.

He sues Lieutenants Rinker, Chlewboski, and Warning, Captains Collins and Werley,
Coordinator Herstich, Examiner Harman, Warden Penchishen, and Deputy Warden Bartholomew
for conspiring to deprive him of his civil rights. He sues Officer Horvath and Examiner Harman
for separately conspiring to put Mr. Fennell in solitary confinement for invoking his Fifth
Amendment rights.

He sues Officers Kozma, Walker, Santos, Castro, and Patterson under the Eighth
Amendment, Ninth Amendment, and Thirteenth Amendment. He also sues these officers for
retaliating against him and conspiring to deprive him of his civil rights.

He sues Examiner Harman, Coordinator Herstich, and Deputy Warden Bartholomew for
deprivation of due process when they denied him a hearing following Officer Patterson’s January
10, 2019 misconduct report.

II. Analysis.78

Defendants move to dismiss Mr. Fennell’s Amended Complaint.79 Officer Horvath does
not move to dismiss Mr. Fennell’s Fifth Amendment claim. We earlier held Mr. Fennell states a
Fifth Amendment claim against Officer Horvath.80

Mr. Fennell brings his constitutional claims against individual Defendants under 42 U.S.C.
§ 1983. To state a § 1983 claim against an individual, Mr. Fennell must allege the Defendant,
acting under color of law, violated his constitutional or statutory rights, and caused the alleged
injury.81 Mr. Fennell must allege each Defendant’s “personal involvement in the alleged
wrongdoing; liability cannot be predicated solely on the operation of respondeat superior.”82 Mr.
Fennell can show personal involvement with allegations of “personal direction or of actual

knowledge and acquiescence.”83

A. We dismiss Mr. Fennell’s First Amendment claim against Officer Horvath and
Examiner Harman for listening to his phone calls.

Mr. Fennell alleges Officer Horvath and Examiner Harman violated his First Amendment
rights by listening to his phone calls.84 Officer Horvath and Examiner Harman argue a prisoner
has no constitutional right preventing prison officials from listening to his phone calls.

We find no authority in our Circuit recognizing a First Amendment claim for prison
officials’ monitoring his phone calls.

Only Officer Horvath and Examiner Harman cite authority from our Circuit. ln United
States v. Korbe, the defendant moved to suppress transcripts of phone calls she made while
incarcerated at Allegheny County Jail and later Cambria County Prison.85 Under policy, both the
Jail and the Prison recorded all prisoner phone calls except calls with an attorney. The defendant
argued the “procedure by which phone calls are systematically recorded and provided to
prosecutors for use unconstitutionally interferes with her exercise of” her First Amendment
rights.86 The district court denied the motion explaining the defendant suffered no deprivation of
her First Amendment rights since inmates could “meet with visitors at the jail in settings that are
neither monitored nor recorded.”87

In United States v. Colbert, the United States indicted twenty-seven defendants for a
racketeering conspiracy.88 During the criminal investigation, the Allegheny County Jail recorded
thousands of inmate telephone calls. The United States used some of these calls as evidence in the
racketeering case. The defendants argued “the monitoring and recording of their telephone
conversations impinged upon their First Amendment rights to free speech and to be free from
,,39

unjustified government interference with communication

The court denied the motion to suppress finding no First Amendment violation. Describing

the alleged First Amendment right as the right “to communicate with people outside prison walls,”

the Court explained inmates could receive visitors and send mail to protect this right.90 The court
further explained courts generally accord prisons “wide-ranging deference in the adoption and
execution of policies and practices that in their judgment are needed to preserve internal order and
discipline and to maintain institutional security.”91 The court found the prison’s policy of
monitoring and recording phone calls-_absent calls with inmates’ attorneys_is a rational
limitation on free speech furthering a “legitimate interest in prison security.’792 The court also
rejected the defendants’ Fourth Amendment argument, explaining “inmates have no expectation
of privacy when making telephone calls from a prison telephone.’793

Mr. Fennell has no claim against Officer Horvath and Examiner Harman under the First
Amendment for listening to his phone calls. While not in the context of a § 1983 action, courts in
our Circuit recognize prison inmates do not have a First Amendment right of freedom from
monitoring and recording their phone calls, excepting calls with inmates’ attorneys. Mr. Fennell
does not allege Officer Horvath and Examiner Harman listened to calls with his attorney. Mr.
Fennell cites two district court cases outside our Circuit from over forty years ago to support his
argument94 But under the law in our Circuit, Mr. Fennell’s First Amendment claim fails. Even
assuming Mr. Fennell sues under the Fourth Amendment, his claim still fails as he has no
reasonable expectation of privacy for his prison phone calls.

We dismiss Mr. Fennell’s claims against Officer Horvath and Examiner Harman for
listening to his phone calls.

B. Mr. Fennell pleads a claim against Officer Horvath for violating his Sixth
Amendment right to counsel.

Mr. Fennell alleges Officer Horvath violated his Sixth Amendment right to counsel during

the August l3, 2018 interrogation Officer Horvath argues Mr. Fennell has no right to counsel

during internal disciplinary investigations.

The Sixth Amendment affords Mr. Fennell the right “to effective assistance of counsel.”95

The Sixth Amendment attaches “only at or after the initiation of adversary judicial proceedings
against the defendant” through a formal charge, preliminary hearing, indictment, information, or
arraignment96 The Sixth Amendment “serves to safeguard the adversarial process by ensuring that
once the right to counsel has attached the accused ‘need not stand alone against the State’ at any
‘critical stage’ of the aggregate proceedings against him.”97 Under the Sixth Amendment, a pretrial
detainee like Mr. Fennell “has a right to utilize counsel to defend against a criminal case that the
state has brought against him.”98 But the Sixth Amendment right to counsel does not apply to
prison disciplinary proceedings unrelated to an inmate’s criminal charges.99

Mr. Fennell alleges Officer Horvath denied him counsel during an interrogation concerning
“illegal affairs.”100 As we explained in denying Officer Horvath’s motion to dismiss the initial
complaint, Mr. Fennell does not allege Officer Horvath interrogated him concerning an internal
disciplinary matter.1°1 Mr. Fennell only alleges Officer Horvath interrogated him concerning
“illegal dealings” and “illegal affairs.”102 Construing his allegations liberally, Mr. Fennell alleges
Officer Horvath interrogated him concerning criminal proceedings for which he faced trial.
Viewing the allegations in the light most favorable to Mr. Fennell, we cannot conclusively find
Officer Horvath interrogated Mr. Fennell concerning “an internal prison security investigation”
based solely on the allegations in his Amended Complaint.103 We deny Officer Horvath’s motion
to dismiss Mr. Fennell’s Sixth Amendment claim.

C. We dismiss Mr. Fennell’s Ninth Amendment claims against Officers
Colarusso, Kozma, Walker, Santos, Castro, and Patterson.

Mr. Fennell alleges Officer Colarusso violated his Ninth Amendment rights by

“disparaging and causing assaults and labeling [Mr. Fennell] as a snitch[.]”104 Mr. Fennell also

10

sues Officers Kozma, Walker, Santos, Castro, and Patterson under the Ninth Amendment for using
“disparaging verbal assaulting remarks[.]”105

The Ninth Amendment provides “[t]he enumeration in the Constitution, of certain rights,
shall not be construed to deny or disparage others retained by the people.”106 The Ninth
Amendment “does not confer substantive rights in addition to those conferred by other portions of
our governing law, and does not independently secure a constitutional right for purposes of
,,107

pursuing a civil rights claim.

Mr. Fennell concedes his Ninth Amendment claims are duplicative of his Eighth

Amendment claims.108

We dismiss Mr. Fennell’s Ninth Amendment claims against Officers Colarusso, Kozma,
Walker, Santos, Castro, and Patterson with prej udice.

D. We dismiss Mr. Fennell’s Thirteenth Amendment claims against Officers

Horvath, Santiago, Parsons, Giazono, Wagner, and Shultz, and Lieutenants
Heinrich and Cruz.

Mr. Fennell sues Officer Horvath under the Thirteenth Amendment for preventing him
from ending the August l3, 2018 interrogation.109 He sues Officers Santiago, Parsons, Giazono,
Wagner, and Shultz, and Lieutenants Heinrich and Cruz for violating his Thirteenth Amendment
rights when they forced him to comply With their orders during the December 6, 2018 strip search
in his cell. Defendants argue Mr. Fennell fails to state a claim under the Thirteenth Amendment
since he fails to allege forced labor.

The Thirteenth Amendment provides “[n]either slavery nor involuntary servitude, except

as a punishment for crime whereof the party shall have been duly convicted, shall exist within the

United States[.]”1 10 The Supreme Court described:

11

The primary purpose of the Amendment was to abolish the institution of African
slavery as it had existed in the United States at the time of the Civil War, but the
Amendment was not limited to that purpose; the phrase “involuntary servitude” was
intended to extend “to cover those forms of compulsory labor akin to African
slavery which in practical operation would tend to produce like undesirable
results.”1 11

Our Court of Appeals explained “in every case in which [it] has found a condition of
involuntary servitude, the victim had no available choice but to work or be subject to legal
sanction.”112 ln Amnesly Amerl'ca v. County of Allegheny, the court rejected the plaintiff’s claim
police officers violated the Thirteenth Amendment when they forced the plaintiffs to “stand or
walk” when they arrested the plaintiffs.113

Mr. Fennell does not allege Defendants compelled him to work against his will. Mr. Fennell
argues compulsion to comply with orders amounts to forced labor. But we find no authority
supporting his argument Being required to answer questions, absent further facts, is not
unconstitutional forced labor under the Thirteenth Amendment.

We dismiss Mr. Fennell’s Thirteenth Amendment claims against Officers Horvath,

Santiago, Parsons, Giazono, Wagner, and Shultz, and Lieutenants Heinrich and Cruz.

E. We grant in part and deny in part Mr. Fennell’s claims of unconstitutional
prison conditions.

Mr. Fennell sues Officer Colarusso under the Eighth Amendment for (1) labeling him a
“snitch,” (2) threatening Mr. Fennell and his family, (3) spraying him with a mace gun, (4) filing
false misconduct reports, and (5) paying an inmate to assault Mr. Fennell with a knife.

Mr. Fennell also sues Lieutenants Cruz and Heinrich, and Officers Giazono, Parsons,

Shultz, and Wagner for violating his Eighth Amendment rights during the December 6, 2018 strip

search.

12

He also sues Officers Kozma, Walker, Santos, Castro, and Patterson for verbally abusing

him 114

1. We analyze pretrial detainees’ claims for unconstitutional prison
conditions under the Fourteenth Amendment.

While Mr. Fennell alleges Eighth Amendment claims, we analyze these claims under the
Fourteenth Amendment. Mr. Fennell alleges his status as a pretrial detainee at Northampton
County Prison.115 “Our precedent is clear that while the detention of sentenced inmates is governed
by the Eighth Amendment, the treatment of pretrial detainees is governed by the Due Process
Clause.”116 A pretrial detainee’s claims for unconstitutional prison conditions “are coextensive
with those of the Eighth Amendment’s prohibition against cruel and unusual punishment.”1 17 As
the Fourteenth Amendment guarantees Mr. Fennell protections at least as great as those guaranteed
by the Eighth Amendment, Eighth Amendment authority is relevant to Mr. Fennell’s claims. To
state a claim under the Eighth Amendment, Mr. Fennell must allege Defendants “were deliberately
indifferent to a substantial risk of serious harm.”1 111

But as a pretrial detainee, the Fourteenth Amendment guarantees Mr. Fennell certain
protections above the Eighth Amendment. Under the Due Process Clause, a pretrial detainee “may
not be punished prior to an adjudication of guilt in accordance with due process of law.”1 19 Our
Court of Appeals explained conditions amount to “punishment” when “there is a showing of
express intent to punish on the part of detention facility officials, when the restriction or condition
is not rationally related to a legitimate non-punitive government purpose, or when the restriction
is excessive in light of that purpose.”120

Defendants move to dismiss arguing Mr. Fennell fails to state a claim for unconstitutional

prison conditions We analyze his claims as follows: (1) claims against Officer Colarusso; (2)

claims against Lieutenants Cruz and Heinrich, and Officers Giazono, Parsons, Shultz, Santiago,

13

and Wagner for the December 6, 2018 strip search; and (3) claims against Officers Kozuma,
Walker, Santos, Castro, and Patterson for verbal abuse.

2. We grant in part and deny in part Officer Colarusso’s motion to
dismiss Mr. Fennell’s unconstitutional prison condition claims.

a. Mr. Fennell pleads a claim against Officer Colarusso for
labeling him a “snitch.”

Mr. Fennell alleges Officer Colarusso violated his constitutional rights by labeling him a
“snitch.” Officer Colarusso argues this behavior does not constitute a constitutional violation.

ln Robinson v. Danberg, the plaintiff sued under the Eighth Amendment after prison guards
labeled him a “snitch.”121 After receiving the labcl, other inmates told the plaintiff “snitches get
stiches” and threatened to stab the plaintiff122 Judge Robinson in the District of Delaware,
recognizing the “serious implications of being labeled a ‘snitch’ in prison,” found the plaintiff
adequately stated an Eighth Amendmentclaim.123

In Hendrickson v. Emergency Medical Services, the plaintiff sued prison officials under
the Eighth Amendment alleging the officials labeled him a “snitch.”'z“ Judge Cahn explained “a
prison official may be held liable under the Eighth Amendment for denying humane conditions of
confinement only if he knows that inmates face a substantial risk of serious harm and disregards
that risk by failing to take reasonable measures to abate it.”125 Judge Cahn denied summary
judgment for defendants holding the plaintiff raised a factual issue as to whether the defendants
labeled him a snitch “in front of other inmates and did so knowing that this placed Plaintiff at a

substantial risk of serious harm.”'26

Mr. Fennell alleges Officer Colarusso called him “snitch” to “initiate assaults, attacks and
unwanted relations with other inmates.”127 He called Mr. Fennell a “snitch” fourteen times in front

of an entire prison unit and encouraged other inmates to call Mr. Fennell a “snitch.”128 He also

14

alleges Officer Colarusso paid an inmate to stab Mr. Fennell, allowing an inference Officer
Colarusso knew his behavior placed Mr. Fennell at risk of harm.129 Mr. Fennell plausibly alleges
Officer Colarusso labeled him a “snitch” knowing he placed Mr. Fennell “at a substantial risk of
serious harm.”

Mr. Fennell states a Fourteenth Amendment claim against Officer Colarusso for labeling

him a “snitch.”

b. Mr. Fennell fails to plead a claim for Officer Colarusso’s verbal
threats.

Mr. Fennell sues Officer Colarusso for verbally tlneatening him.130 Regardless how serious
the threat, Mr. Fennell cannot state a claim for unconstitutional prison conditions under either the
Eighth Amendment or Fourteenth Amendment alleging only verbal harassment or threats.131 We
dismiss Mr. Fennell’s Fourteenth Amendment claim against Officer Colarusso based on verbal

threats to him and his family.

c. Mr. Fennell pleads a claim against Officer Colarusso for
attempting to spray Mr. Fennell with a mace gun.

Mr. Fennell alleges Officer Colarusso violated his constitutional rights when he sprayed
mace in his direction. Officer Colarusso argues Mr. Fennell fails to state a claim.

ln Goenaga v. Maca'ona, the plaintiff alleged prison officials violated his Eighth
Amendment rights when they maced him twice.132 The prison guards argued they did not violate
the plaintiff’ s constitutional rights since the plaintiff suffered no inj ury. Judge Conaboy denied the
defendants’ motion to dismiss explaining in determining excessive force under the Eighth
Amendment, the court asks “not whether a certain quantum of injury was sustained, but rather
‘whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.”’133 Judge Conaboy recognized “[i]t is a violation of the Eighth

15

Amendment for prison officials to use mace or other chemical agents in quantities greater than
necessary or for the sole purpose of punishment or the infliction of pain.”134 Judge Conaboy held
the plaintiff plausibly alleged the prison guards maced him “maliciously and sadistically for the
very purpose of causing harm” rather than to restore discipline.135

ln Robz'nson v. Danberg, the plaintiff alleged Eighth Amendment excessive force when a
prison guard maced him while locked in his cell.136 The district court granted summary judgment
for the prison official finding use of mace constituted de minimis force. Our Court of Appeals
reversed the grant of summary judgment The court explained excessive force in a prison context
rises to an Eighth Amendment violation when applied “maliciously and sadistically for the very
purpose of causing harm” instead of “in a good faith effort to maintain or restore discipline.”137
The court explained the prison official had “no legitimate penological reason” for using mace since
the plaintiff “was locked in his cell and posed no imminent threat to staff and inmates at the time
he was allegedly maced.”138

Mr. Fennell alleges on August 23, 2018, Officer Colarusso fired a mace gun in his direction
but Mr. Fennell dodged the spray.139 Mr. Fennell alleges Officer Colarusso sprayed him while
locked in his cell, shortly after Officer Colarusso called him a “snitch,” threatened to kill his
farnily, and attempted to watch him urinate.140 Mr. Fennell alleges he was locked in a cell and
posed no threat at the time. Considering the surrounding circumstances, Mr. Fennell plausibly
alleges Officer Colarusso used his mace gun to cause harm.

We deny Officer Colarusso’s motion to dismiss Mr. Fennell’s claim for use of the mace

gun.

16

d. Mr. Fennell fails to plead a claim against Officer Colarusso for
issuing false misconduct reports.

Mr. Fennell argues Officer Colarusso violated his constitutional rights by issuing a false
misconduct report on September 1, 201 8. 141 In granting the defendants summary judgment for the
plaintiff’ s Eighth Amendment claims alleging false misconduct reports, Judge Brody explained
“[f]alse misconduct charges themselves do not constitute the denial of ‘basic human needs, such
as food, clothing, shelter, sanitation, medical care and personal safety.”’142 Neither can Mr. Fennell
state a claim under the Fourteenth Amendment for a false misconduct report.143 We dismiss his

claim against Officer Colarusso for issuing false misconduct reports.

e. Mr. Fennell pleads a claim against Officer Colarusso for paying
an inmate to stab him.

Mr. Fennell sues Officer Colarusso alleging he paid another inmate to stab Mr. Fennell
with a knife. 144 Officer Colarusso argues Mr. Fennell fails to state a claim.

In Murphy v. New Jersey Departrnent of Correctz'ons, the plaintiff sued prison guards under
the Eighth Amendment alleging the prison guards paid other inmates to attack the plaintiff.145 The
court explained under the Eighth Amendment “gratuitously allowing the beating . . . of one
prisoner by another serves no ‘legitimate penological objective.”’146 The court denied the prison
guards’ motion to dismiss the plaintiff s Eighth Amendment claim.

Mr. Fennell alleges Officer Colarusso asked other inmates to assault him in October 2018.
On October 25, 2018, Officer Colarusso asked other inmates “who wants to get paid” to assault

Mr. Fennell.147 Mr. Fennell then alleges Officer Colarusso paid an inmate to stab him with a

knife.148

17

Accepting his allegations as true as we must do at this stage, Mr. Fennell states a Fourteenth
Amendment claim against ()fficer Colarusso for paying an inmate to stab him. We deny Officer
Colarusso’s motion to dismiss Mr. Fennell’s claim for paying an inmate to stab him with a knife.

3. We grant in part and deny in part the motions of Lieutenants Cruz and
Heinrich, and Officers Giazono, Wagner, Parsons, Santiago, and

Shultz to dismiss Mr. Fennell’s claims for the December 6, 2018 strip
search.

a. We deny the motions of Lieutenants Cruz and Heinrich, and
Officers Giazono and Wagner to dismiss Mr. Fennell’s claims
for the December 6, 2018 strip search.

Mr. Fennell alleges constitutional violations against Lieutenants Cruz and Heinrich, and
Officers Giazono and Wagner for the December 6, 2018 strip search. He alleges Officer Giazono
stabbed him with a handcuff key.149 He alleges Lieutenant Heinrich threatened him with a police
dog and told him, “Maybe you should get another lawsuit on us.”150 He alleges Wagner threatened
to use excessive force if he failed to lift his genitals.151 He also alleges Lieutenant Cruz held a taser
gun to his head during the strip search and ordered a nurse to move his genitals in a sexual
manner.152 These Defendants left Mr. Fennell in his cell with the heat turned to ninety degrees.153
When he left, 0fficer Giazono spit in Mr. Fennell’s food.154

A strip search alone does not violate the Eighth Amendment.155 But “[w]here a prisoner
alleges that the strip search was conducted in a physically abusive manner, the Eighth Amendment
applies.”156 In Armstead v. Mee, the court held the plaintiff stated an Eighth Amendment excessive
force claim against a prison guard who punched and kicked the plaintiff during a strip search.157

Defendants argue they did not violate Mr. Fennell’s constitutional rights because they strip
searched Mr. Fennell for a proper purpose. But Mr. Fennell alleges during the strip search,

Lieutenant Heinrich said to him, “Maybe you should just get another lawsuit on us.”158 Mr. Fennell

raises an inference Defendants strip searched him in retaliation for his November 14, 2018 lawsuit.

18

We do not agree based on Mr. Fennell’s allegations Defendants strip searched him for a proper
penological purpose. He alleges the officers left him naked in his cell and increased the heat to
ninety degrees He alleges Officer Giazono spit in his food after the search. He also alleges physical
abuse since Officer Giazono stabbed him with a handcuff key during the search. We cannot find
at this stage based on Mr. Fennell’s allegations Defendants strip searched him on December 6,
2018 for a proper purpose. Mr. Fennell states a claim for unconstitutional prison conditions
concerning the December 6, 2018 strip search. We deny the motion of Lieutenants Cruz and
Heinrich, and Officers Giazono and Wagner to dismiss Mr. Fennell’s claim for the December 6,

201 8 strip search.

b. We grant the motions of Officers Parsons, Santiago and Shultz
to dismiss claims for the December 6, 2018 strip search.

Officers Parsons, Santiago and Shultz move to dismiss Mr. Fennell’s claims concerning
the December 6, 2018 strip search. To state a claim against an individual under § 1983, Mr. Fennell
must allege the individual personal involvement in the constitutional violation.159 Mr. Fennell fails
to allege facts showing the involvement of Officers Parson, Santiago, and Shultz in the December
6, 2018 strip search. We grant the motion of Officers Parson, Santiago, and Shultz to dismiss Mr.

Fennell’s claims against them.

4. We dismiss Mr. Fennell’s claims for unconstitutional prison conditions
against Officers Kozma, Walker, Santos, Castro and Patterson.

Mr. Fennell sues Officers Kozma, Walker, Santos, Castro, and Patterson for using
“disparaging verbal assaulting remarks.”160 As explained, Mr. Fennell cannot state a claim for
unconstitutional prison conditions under the Eighth Amendment or Fourteenth Amendment
alleging only verbal harassment or threats.161 We dismiss his conditions of confinement claims

against Officers Kozma, Walker, Santos, Castro, and Patterson.

19

F. Mr. Fennell fails to plead a claim for deprivation of due process against
Examiner Harman, Coordinator Herstich, and Deputy Warden Bartholomew.

Mr. Fennell sues Examiner Harman, Coordinator Herstich, and Deputy Warden
Bartholomew under the Fourteenth Amendment for denying him a misconduct hearing to
challenge Officer Patterson’s January 10, 2019 misconduct report.162

Under the Fourteenth Amendment, a prisoner facing a deprivation of liberty has a due
process right to a disciplinary hearing with certain procedural protections.163 But the right is not
triggered unless the prison “imposes atypical and significant hardship on the inmate in relation to
the ordinary incidents of prison life.”164 ln Hena'erson v. Kerns-Barr, our Court of Appeals
affirmed the district court’s dismissal of a prisoner’s due process claim alleging a defective
misconduct hearing, explaining ninety days of solitary confinement did not impose an “atypical
and significant hardship” sufficient to trigger the Fourteenth Amendment.165

Mr. Fennell alleges he spent ten days in solitary confinement after Examiner Harman,
Coordinator Herstich, and Deputy Warden Bartholomew denied him a misconduct hearing for
Officer Patterson’s January 10, 2019 misconduct report.166 Assuming these Defendants denied Mr.
Fennell a hearing, the length of his confinement is insufficient to trigger the Fourteenth
Amendment. We grant the motion of Examiner Harman, Coordinator Herstich, and Deputy
Warden Bartholomew to dismiss Mr. Fennell’s due process claim.

G. We grant in part and deny in part the motions of Officers Horvath, Giazono,
Wagner, Kozma, Walker, Patterson, Santos, and Castro, Lieutenants Cruz
and Heinrich, and Captain Collins to dismiss Mr. Fennell’s retaliation
claims.167

Mr. Fennell alleges retaliation against several Defendants. He alleges Officer Horvath

retaliated against him for invoking his Fifth Amendment rights by falsifying a misconduct report

following the August l3, 2018 interrogation.168 He alleges Lieutenants Cruz and Heinrich, and

20

Officers Giazono and Wagner retaliated against him by strip searching him on December 6, 2018
for filing his November 14, 2018 lawsuit.169 He also alleges Officers Kozma, Walker, Patterson,
Santos and Castro, and Captain Collins all retaliated against him.

To state a claim for retaliation, Mr. Fennell must allege “(l) he was engaged in
constitutionally protected conduct, (2) he suffered some adverse action at the hands of the prison
officials; and (3) his constitutionally protected conduct was a substantial or motivating factor’ in
the decision to take that action.”170 Filing a lawsuit against prison officials constitutes
constitutionally protected activity. 171

Mr. Fennell can show a causal connection with “(l) an unusually suggestive temporal
proximity between the protected activity and the allegedly retaliatory action, or (2) a pattern of
antagonism coupled with timing to establish a causal link.”172 “[C]ourts in civil rights cases have
frequently rebuffed speculative efforts to infer causation from temporal proximity when a span of
weeks or months separated the plaintiffs constitutionally protected conduct from the defendants’
alleged acts of retaliation.”173

1. Mr. Fennell states a retaliation claim against Officer Horvath for
issuing a misconduct report after the August l3, 2018 interrogation.

He alleges Officer Horvath retaliated against him by falsifying a misconduct report against
him for invoking his Fifth Amendment right during the August l3, 2018 interrogation.174 While
he does not allege a timeframe between the protected conduct and the false misconduct report, he
alleges Officer Horvath issued the report “af`ter [Mr. Fennell] left” the interrogation room.175
Viewing the allegations in the light most favorable to Mr. Fennell, we find he adequately states a

retaliation claim against Officer Horvath.

21

2. Mr. Fennell states a retaliation claim against Lieutenants Cruz and
Heinrich, and Officers Giazono and Wagner for the December 6, 2018
strip search.

Mr. Fennell sues Lieutenants Cruz and Heinrich, and Officers Giazono and Wagner
alleging they strip searched him on December 6, 2018 in retaliation for his November 14, 2018
lawsuit. These Defendants argue Mr. Fennell fails to state a claim.

Mr. Fennell alleges he filed a lawsuit against prison officials on November 14, 2018. He
alleges on December 6, 2018, Lieutenants Cruz and Heinrich, and Officers Giazono and Wagner
strip searched him in his cell in retaliation for filing his lawsuit. During the search, Officer Giazono
stabbed him with a handcuff key. Lieutenant Heinrich threatened him with a police dog. Lieutenant
Cruz pointed a taser gun at his head, handcuffed him, and ordered a nurse to manipulate his genitals
in a sexual manner, Officer Wagner threatened him with violence if he disobeyed.

While the search occurred several weeks after he filed his lawsuit, Lieutenant Heinrich told
him during the search “Maybe you should just get another lawsuit on us,” allowing an inference
Defendants retaliated against him for filing his November 14, 2018 lawsuit.176 At this stage, Mr.
Fennell states a retaliation claim against Lieutenants Cruz and Heinrich, and Officers Giazono and
Wagner for the December 6, 2018 strip search.

3. Mr. Fennell fails to plead a retaliation claim against Officer Kozma for
the December 19, 2018 incident.177

Mr. Fennell alleges retaliation when Officer Kozma on December 19, 2018 (1) forced Mr.
Fennell to give Officer Kozma his only bar of soap and (2) falsified a misconduct report against
Mr. Fennell. Mr. Fennell merely concludes Kozma retaliated against him without any allegations
supporting his claim. For instance, he does not allege Officer Kozma knew about his November
14, 2018 lawsuit or any other constitutionally protected conduct allowing an inference he retaliated

against Mr. Fennell. We dismiss his retaliation claim against Officer Kozma.

22

4. Mr. Fennell fails to plead a retaliation claim against Officer Walker for
the December 21, 2018 incident.178

Mr. Fennell alleges Officer Walker denied him cleaning supplies and falsified a misconduct
report against him on December 21 , 2018.179 But Mr. Fennell merely concludes retaliation Without
allegations supporting his claim. We dismiss Mr. Fennell’s retaliation claim against Officer

Walker.

5. Mr. Fennell fails to plead a retaliation claim against Captain Collins
for failing to investigate the January 14, 2019 incident.

Mr. Fennell alleges retaliation when Captain Collins failed to respond to Mr. Fennell’s
complaint about “Colarusso Rules You” written on his cell wall on January 14, 2019.180 Mr.
Fennell fails to allege facts showing retaliation He merely concludes Captain Collins failed to
respond to his complaint “out of retaliation” for his lawsuit. We dismiss Mr. Fennell’s retaliation

claim against Captain Collins.

6. Mr. Fennell fails to plead a retaliation claim against Officer Patterson
for the falsified misconduct report on January 10, 2019.

Mr. Fennell alleges on January 10, 2019, Officer Patterson falsified a misconduct report
against him to send him to solitary confinement Mr. Fennell merely concludes Officer Patterson
retaliated against him without facts to support the claim. We dismiss Mr. Fennell’s retaliation
claim against Officer Patterson.

7. We dismiss Mr. Fennell’s retaliation claims against Officers Santos and
Castro for the January 12, 2019 incident.

Mr. Fennell alleges on January 12, 2019, Officers Santos and Castro retaliated against him
for filing his November 14, 2018 lawsuit by waking him and threatening him. But Mr. Fennell
merely concludes Santos and Castro retaliated against him Without facts to support a claim of

retaliation We dismiss Mr. Fennell’s retaliation claims against Officers Santos and Castro.

23

8. We reject Defendants’ argument the Heck doctrine bars Mr. Fennell’s
retaliation claims.

Defendants argue we should dismiss Mr. Fennell’s retaliation claims for false misconduct
reports because the Heck doctrine bars these claims. ln Heck v. Humphrey, the Supreme Court held
a prisoner cannot sue under § 1983 alleging an unconstitutional conviction or imprisonment “until
the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into question
by a federal court’s issuance of a writ of habeas corpus.”181 The Supreme Court extended the Heck
doctrine to claims where success “necessarily imply the invalidity of the deprivation of his good-
time credits.”182 Mr. Fennell’s claims do not call into question his underlying conviction or
sentence. He does not allege the deprivation of good-time credits. The Heck doctrine does not bar
his retaliation claims.
Defendants also we cannot hold them liable if they found Mr. Fennell guilty of the
underlying misconduct charge. They argue we can “infer[] from his Complaint that the
misconducts resulted in a finding of guilt and Plaintiff served additional time in discipline as a
result.”183 But Mr. Fennell alleges Defendants falsified misconduct reports against him. We draw
all inferences at this stage in favor of Mr. Fennell.184 Defendants’ argument fails.
H. Mr. Fennell fails to plead a conspiracy claim against Officer Horvath,
Examiner Harman, Lieutenants Rinker, Chlewboski, and Warning, Captains
Collins and Werley, Coordinator Herstich, Warden Penchishen, Deputy
Warden Bartholomew, and Officers Kozma, Walker, Santos, Castro, and
Patterson.

Mr. Fennell alleges a conspiracy between Officer Horvath and Examiner Harman to give

inmates excessive punishment.185 He alleges Lieutenants Rinker, Chlewboski, and Warning,

Captains Collins and Werley, Coordinator Herstich, Examiner Harman, Warden Penchishen, and

24

Deputy Warden Bartholomew conspired to cover up abuse.186 Mr. Fennell alleges a conspiracy
amongst Officers Kozma, Walker, Santos, Castro, and Patterson without supporting allegations.187

To support a conspiracy claim, Mr. Fennell must allege facts showing an agreement.188 Mr.
Fennell fails to allege any facts showing an agreement to support any of his conspiracy claims He
merely concludes these Defendants conspired against him. Mr. Fennell fails to state a conspiracy
claim. We dismiss his conspiracy claims against Officer Horvath, Examiner Harman, Lieutenants
Rinker, Chlewboski, and Warning, Captains Collins and Werley, Coordinator Herstich, Warden
Penchishen, Deputy Warden Bartholomew, and Officers Kozma, Walker, Santos, Castro, and
Patterson. 189

I. We dismiss Mr. Fennell’s claims against individual Defendants in their official
capacities

Defendants argue we should dismiss Mr. Fennell’s official capacity claims since Mr.
Fennell does not sue Northampton County. Official capacity suits “generally represent only
another way of pleading an action against an entity of which an officer is an agent.”190 Mr. Fennell
essentially attempts sue Northampton County despite failing to name the county as a defendant
To bring a § 1983 claim against a municipality, Mr. Fennell must allege a policy or custom caused
the constitutional deprivation 191 Mr. Fennell does not allege a policy or custom causing the alleged
constitutional violations We dismiss Mr. Fennell’s claims against Defendants in their official
capacities
III. Conclusion.

In an accompanying Order, we grant in part and deny in part Defendants’ motion to dismiss
Mr. Fennell’s Amended Complaint.

We grant the motion of Officer Horvath and Examiner Harman to dismiss Mr. Fennell’s

First Amendment claims for listening to his phone calls.

25

We deny Officer Horvath’s motion to dismiss Mr. Fennell’s Sixth Amendment claim.
Officer Horvath does not move to dismiss the Fifth Amendment claim.
We grant the motion of Officers Colarusso, Kozma, Walker, Santos, Castro, and Patterson
to dismiss Mr. Fennell’s Ninth Amendment claims
We grant the motion of Officers Horvath, Santiago, Parsons, Giazono, Wagner, and Shultz,
and Lieutenants Heinrich and Cruz to dismiss the Thirteenth Amendment claims
We grant in part and deny in part Defendants’ motion to dismiss unconstitutional prison
conditions claims under the Fourteenth Amendment:
o We deny Officer Colarusso’s motion to dismiss Mr. Fennell’s claim for labeling
him a “snitch.”
o We grant Officer Colarusso’s motion to dismiss the claim for verbal threats
o We deny Officer Colarusso’s motion to dismiss the claim for spraying mace.
0 We grant Officer Colarusso’s motion to dismiss claims alleging false misconducts.
o We deny Officer Colarusso’s motion to dismiss the claim for paying an inmate to
stab Mr. Fennell.
o We deny the motion of Lieutenants Cruz and Heinrich, and Officers Giazono and
Wagner to dismiss Mr. Fennell’s unconstitutional prison conditions claim for the
December 6, 2018 strip search.
0 We grant the motion of Officers Parson, Santiago, and Shultz to dismiss the claims
against them concerning the December 6, 2018 strip search.
0 We grant the motion of Officers Kozma, Walker, Santos, Castro, and Patterson to

dismiss Mr. Fennell’s unconstitutional prison conditions claims

26

We dismiss Mr. Fennell’s Fourteenth Amendment deprivation of due process claims
against Examiner Harman, Coordinator Herstich, and Deputy Warden Bartholomew.

We grant in part and deny in part the motions to dismiss Mr. Fennell’s retaliation claims:

0 We deny Officer Horvath’s motion to dismiss Mr. Fennell’s retaliation claim for
invoking his Fifth Amendment rights

0 We deny the motion of Lieutenants Heinrich and Cruz, and Officers Giazono and
Wagner to dismiss the retaliation claim for the December 6, 2018 strip search.

o We grant the motion of Officers Kozma, Walker, Patterson, Santos, and Castro, and
Captain Collins to dismiss the retaliation claims against them.

We grant the motion of Officer Horvath, Examiner Harman, Lieutenants Rinker,
Chlewboski, Warning, Captains Collins and Werley, Coordinator Herstich, Warden Penchishen,
Deputy Warden Bartholomew, and Officers Kozma, Walker, Santos, Castro, and Patterson to
dismiss Mr. Fennell’s conspiracy claims

We grant Defendants’ motion to dismiss Mr. Fennell’s official capacity claims

 

1 ECF Doc. No. 28, at p. 3.

2 Id. at p. 6.

3 ECF Doc. No. 28-1, at p. 4.
4 Id, at p. 16.

5 ECF Doc. No. 28, at p. 2.

6 ld. at pp. 4-7.

7 Id.

8 ECF Doc. No. 28-1, at p. 1.

27

 

gld.
10 Id_
11 Id_
12 [d_
13 Id_
14 Id_
15 Id. at p. 3.
16 lai
17 Id_
181a'. at p. 4.
191d
20 ]d_
21Id. at p. 5.
22 lai
23 Id_
24 Id
25161'.
26 Id. at p. 6.
27 lai
28 Id_
291d_
30 ]d_

311a1

28

 

32 Id.

33 ]d_

54 Ia’. at p. 7.

35 [d_

361d

37 Id.

38 101

39 Id.

40 Id_

41 Id. atpp. 7-8.
42 ]d. at p. 8.

43 [d_

44 [d_

45 101

46 Id. at pp. 8-9.
47 Id. at p. 9.

48 Id_

491d

50 Id. at p. 10.

51 ]a'. Mr. Fennell filed the complaint on November 9, 2018. ECF Doc. No. 2. He served Defendants
on November 14, 2018. ECF Doc. No. 7.

52 ECF Doc. No. 28-1, at p. 10.
531d

54 Id.
29

 

55 Id. at p. ll.

56 Id_

571-d

58 Id.

591d_

601d_

611d_

621d

63 Ia’. at pp. ll-l2.
64Io.1. at p. 12.
651d_

66 ]d_

671d

681d_

69 Ia’. at pp. 12-13.
70 ld_

71 Ia’. at p. 13.
721d. at pp. l3, 16.
73 Id. at p. 13.
741d_

75 ECF DOC. NO. 26.
761d_

77 ECF Doc. No. 28,

30

 

78 When considering a motion to dismiss “[w]e accept as true all allegations in the plaintiffs
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.” Tatis v. Allz'ea' Interstate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sherz`a'an v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).
To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atl. Corp. v. Two)nbly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ia'. (citing Twombly, 550 U.S. at 556). Our Court
of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must ‘tak[e]
note of the elements [the] plaintiff must plead to state a claim;”’ (2) “it should identify allegations
that, ‘because they are no more than conclusions, are not entitled to the assumption of truth;”’ and,
(3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief.” Connelly v. Lane
Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at 675, 679).

79 ECF Doc. No. 33. We granted Officer Santos’ motion to join Defendants’ motion to dismiss
ECF Doc. No. 45.

88 ECF Doc. No. 26.

81 Elmore v. Cleary, 399 F.3d 279, 281 (3d Cir. 2005) (citing Sameric Corp. ofDel., Inc. v. City
ofPhila., 142 F.3d 582, 590 (3d Cir. 1998)).

82 Evancho v. Fisher, 423 F.3d 347, 353 (3d Cir. 2005) (quoting Roa’e v. Dellarcl'prete, 845 F.2d
1195, 1207 (3d Cir. 1988)).

83 Ia', (quoting Roa'e, 845 F.2d at 1207).

84 ECF Doc. No. 28-1, at p. 1.

85 United Slal‘es v. KOrbe, NO. 09-05, 2010 WL 2776337, at *l (W.D. Pa. July 14, 2010).
86 Id. at *6.

87 Id.

88 Id. at *l.

89 ld. at *8.

90 101

91 Id. at *9.

921d
31

 

95 Id. at *8.

94 See Moore v. Janing, 427 F. Supp. 567, 576 (D. Neb. 1976); Brenneman v. Madl`gan, 343 F.
supp. 128, 141 (N.D. cat 1972).

95 Merkle v. Upper Dubll`n Sch. Dist., 211 F.3d 782, 792 (3d Cir. 2000).

98 Mat!eo v. Superl`n!ena'en!, SCIAlbion, 171 F.3d 877, 892 (3d Cir. 1999).

97 Dellavecchz`a v. Sec ’y Pennsylvanz'a Dep ’t ofCorr., 819 F.3d 682, 693 (3d Cir. 2016).

98 Prater v. Cily ofPhiladelphia, No. 11-1618, 2015 WL 3456659, at *4 (E.D. Pa. June 1, 2015).
99 Dantzler v. Beard, No. 05-1727, 2006 WL 3694515, at *4 (W.D. Pa. Dec. 13, 2006); Srnith v.
Holt, No. 05-1889, 2006 WL 485352, at *2 (l\/I.D. Pa. Feb. 28, 2006) (citing Wol/j’v. McDonnell,
418 U.S. 539, 556 (1974)).

100 ECF Doc. NO. 28-1, at p. 1.

101 ECF Doc. No. 25, at p. 4.

102 ECF Doc. No. 28-1, at p. 1.

105 ECF Doc. No, 33, at p. 8.

104 ECF Doc. No. 28-1, at p. 10.

105 Ia'. at p. 15.

108 U.S. Const. amend. IX.

107 Basile v. Elizabelhlown Area Sch, Disl., 61 F. Supp. 2d 392, 403 (E.D. Pa. 1999); see also Hill
v. Bogan, No. 18-1605, 2018 WL 2445683, at *3 (E.D. Pa. May 31, 2018) (“Courts have generally
rejected Ninth Amendment claims raised by prisoners based on complaints about prison
conditions[.]”).

108 ECF Doc. No. 38, at p. 9.

109 ECF Doc. No. 28-1, at p. 3.

110 U.S. Const. amend XIII.

111 United States v. Kozrninski, 487 U.S. 931, 942 (1988) (quoting Butler v. Perry, 240 U,S. 328,
331 (1916)).

112 Burrell v. Loungo, 750 F. App’x 149, 159 (3d Cir. 2018) (quoting Kozrnz'nskz`, 487 U.S. at 943).
32

 

115 Amnesly Am. v. Cty. ofAllegheny, 822 F. Supp. 297, 300 (W.D. Pa. 1993).
111 ECF Doc.N6.28-1,at15.

115 ECF Doc. No. 28, at p. 8.

110 Wharton v. Danberg, 854 F.3d 234, 247 (3d Cir. 2017) (citing Bell v. Wolfish, 441 U.S. 520,
551 (1979)).

117 Edwara's v. Northampton Cly. , No. 12-5323, 2016 WL 7654661, at *4 (E.D. Pa. Apr. 29, 2016),
ajj"a’, 663 F. App’x 132 (3d Cir. 2016) (citing Keller v. Cly. OfBucks, 209 F. App’x 201, 205 (3d
Cir. 2006)).

118 Johnson v. Criminal Justice Center, No. 19-1490, 2019 WL 1754753, at *2 (E.D. Pa. Apr. 18,
2019) (citing Farrner v. Brennan, 511 U.S. 825, 828 (1994)).

119 Bl'Sll”l'a'H v. Levi, 696 F.3d 352, 373(3(1 Cir. 2012).

120 Ia'. (quoting Stevenson v. Carroll, 495 F.3d 62, 68 (3d Cir. 2007)).
121 Robinson v. Danberg, 729 F. Supp. 2d 666, 684 (D. Del. 2010).
122 ld_

121 1a

124 Hendrickson v. Emergency Med. Servs., No. 95-4392, 1996 WL 472418, at *5 (E.D. Pa. Aug.
20,1996)

125 Ia'. (quoting Farmer v. Brennan, 511 U.S. 825, 847 (1994)).
126 [d_

127 ECF Doc. No. 28-1, at p. 5.

128 Ia'. at p. 6.

129 Id. at p. 10.

150 Ia'. at p. 5.

151 Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir. 2012); Young v. Mea'a'en, No. 03-5432, 2006
WL 456274, at *22 (E.D. Pa. Feb. 23, 2006) (“Numerous courts in this district have held that
verbal harassment or threats, standing alone, do not state a constitutional violation.”); Quiero v.
Muniz, No. 14-225, 2015 WL 13738994, at *5 (M.D. Pa. Aug. 3, 2015) (“Allegations of verbal

33

 

abuse or threats, unaccompanied by injury or damage, are not cognizable under § 1983, regardless
of whether the inmate is a pretrial detainee or sentenced prisoner.”).

132 Goenaga v. MacDonald, NO. 14-2496, 2017 WL 1178072,31*5 (M.D. Pa. Mar. 30, 2017).
155 Ia'. at *4 (quoting Wilkins v. Gaa'a'y, 559 U.S. 34, 37 (2010)).

154 Ia'. at *5.

155 Ia'. at *6 (quoting Hua'son v. McMillian, 503 U.S. l, 8 (1992)).

158 Robinson v. Danberg, 673 F. App’x 205, 212 (3d Cir. 2016).

157 la’. at 21 l.

158 Ia'. at 212.

159 ECF Doc. No. 28-1, at p. 6.

140 la'. at p. 5.

141 Ia'. at p. 7.

142 Booth v. Pence, 354 F. Supp. 2d 553, 559 (E.D. Pa.), ojjf’a', 141 F. App’x 66 (3d Cir. 2005)
(quoting Grijj’z`n v. Vaughn, 112 F.3d 703, 709 (3d Cir. 1997)).

145 Srnith v. Mensinger, 293 F.3d 641, 654 (3d Cir. 2002) (explaining “mere allegations of falsified
evidence or misconduct reports, without more” are insufficient to state a claim under the
Fourteenth Amendment).

144 ECF Doc. No. 28-1, at p. 10.

145 Murphy v. New Jersey Dep ’t ofCorr., No. 17-2632, 2017 WL 2482878, at *2 (D.N.J. June 8,
2017).

148 Ia'. (quoting Forrner, 511 U.S. at 833 (1994)).
147 ECF Doc. No. 28-1, at p. 9.

148 Ia'. at p. 10.

149 Ia'. at p. 14.

150 Id. at p. 10.

151Id. at p. 14.
34

 

152 Ia'. at p. 11.
153 1a
154 101

155 Jones v. Luzerne Cly. Corr. Facill`ty, No. 10-0359, 2010 WL 3338835, at *9 (M.D. Pa. Aug.
23, 2010) (dismissing Eighth Amendment claim alleging strip search in presence of other inmates
caused humiliation).

158 Miller v. Trometter, No. 11-811, 2012 WL 5933015, at *15 (M.D. Pa. Nov. 27, 2012) (citing
Jora'an v. Cicchl', 428 F. App’x 195, 199 (3d Cir. 2011)).

157 Armstead v. Mee, No. 11-1740, 2011 WL 1792800, at *5 (D.N.J. May 9, 2011).

158 ECF Doc. No. 28-1, at p. 10.

159 Evancho, 423 F.3d at 353 (quoting Roa'e, 845 F.2d at 1207).

180 ECF Doc. No. 28-1, at p. 15.

181 Dunbar, 487 F. App’x at 723; Young, 2006 WL 456274, at *22 (“Numerous courts in this
district have held that verbal harassment or threats, standing alone, do not state a constitutional
violation.”); Quiero, 2015 WL 1373 8994, at *5 (“Allegations of verbal abuse or threats,

unaccompanied by injury or damage, are not cognizable under § 1983, regardless of whether the
inmate is a pretrial detainee or sentenced prisoner.”).

162 ECF Doc. NO. 28-1, at p. 16.
163 Wol]j‘v. McDonne11,418 U.s. 539 (1974).
184 Dunbar, 487 F. App’x 721, 724-25 (citing Sandin v. Conner, 515 U.S. 472, 484 (1995)).

185 Hena'erson v. Kerns-Barr, 313 F. App’x 451, 452 (3d Cir. 2008) (citing Sandz'n, 515 U.S. at
484).

166 ECF Doc. NO. 28-1, at p. 14.

187 Mr. Fennell argues he brings his retaliation claims under 42 U.S.C. § 1997d. We find no
authority providing a private right of action under § 1997d. See Chruby v. Kowaleskz', No. 11-225,
2012 WL 12875987, at *8 (W.D. Pa. June 5, 2012), subsequently ajjf’o', 534 F. App’x 156 (3d Cir.
2013) (“Although the Third Circuit has not addressed the issue, it appears that each court that has
considered whether § 1997d grants a private right of action for an individual has found that it does
not.”). We will instead construe his complaint as alleging First Amendment and Fifth Amendment

retaliation claims

35

 

188 ECF Doc. No. 28-1, at p. 3.
169 1a atp.14.
170 Bl`strian, 696 F.3d at 376.

111 Gamer v, Cizy ofPhiladelphia, NO. 11-5960, 2013 WL 4401327, at *7 (E.D. Pa. Aug. 16,
2013).

172 Lauren W. ex rel. Jean W. v. DeFlaml'nis, 480 F.3d 259, 267 (3d Cir. 2007).

175 Ransome v. Mooney, No. 09-604, 2010 WL 4683779, at *7 (M.D. Pa. Oct. 1, 2010), report and
recommendation adopted, No. 09-0604, 2010 WL 4681003 (M.D. Pa. Nov. 10, 2010); see also
Kl'llen v. Nw. Human Servs., Inc., No. 06-4100, 2007 WL 2684541, at *8 (E.D. Pa. Sept. 7, 2007)
(“several weeks” between the conduct and retaliation not “unusually suggestive”); the Conklin v.
Warrington Twp., No. 06-2245, 2009 WL 1227950, at *3 (M.D. Pa. Apr. 30, 2009) (“[T]emporal

proximity must be measured in days, rather than in weeks or months, to suggest causation without
corroborative evidence.”).

174 ECF Doc. No. 28-1, at p. 3.
175 101

178 Id. at p. 10.

177 Mr. Fennell alleges the incident occurred on December 19, 2019. We believe Mr. Fennell
alleges the incident occurred on December 19, 2018.

178 Mr. Fennell alleges the incident occurred on December 21, 2019. We believe Mr. Fennell
alleges the incident occurred on December 21, 2018.

179 ECF Doc. No. 28-1, at p. 12.

180 101

181 Heck v. Humphrey, 512 U.S. 477, 487 (1994).

182 Edwards v. Ball`sok, 520 U.S. 641, 646 (1997).

185 ECF Doc. No. 33, at p. 18.

184 Tatis, 882 F.3d at 426 (quoting Sheridan, 609 F.3d at 262 n.27) (“[W]e accept as true all
allegations in the plaintiffs complaint as well as all reasonable inferences that can be drawn from

them, and we construe them in a light most favorable to the non-movant.”).

185 ECF Doc. No. 28-1, at p. 4.
36

 

188 Id. at p. 15.

187 Id

188 Real v. Dunkle, No. 11-2071, 2012 WL 1392334, at *8 (M.D. Pa. Apr. 23, 2012) (quoting
Hammond v. Creative Fin. Planning Org., Inc., 800 F. Supp. 1244, 1249 (E.D. Pa. 1992)).

189 Mr. Fennell also alleges claims under 42 U.S.C. § 1986 for failure to prevent a conspiracy. But
if Mr. Fennell fails to allege a conspiracy, his claims under § 1986 similarly fail. Boykin v.
Bloomsburg Univ. ofPennsylvania, 893 F. Supp. 409, 418 (M.D. Pa. 1995), ajj”’d, 91 F.3d 122 (3d

Cir. 1996).
190 Kentucky v. Graham, 473 U.S. 159, 165-66 (1985).

191 Buonz`conti v. Cin ofPhilaa'elphz`a, 148 F. Supp. 3d 425, 436 (E.D. Pa. 2015) (citing Monell v.
Dep ’t ofSoc. Servs. ofCily ofNew York, 436 U.S. 658, 690-91 (1978)).

37

